        Case 2:14-bk-51945          Doc 55      Filed 04/15/21 Entered 04/16/21 09:49:29           Desc
                                                    Page 1 of 1


        This document has been electronically entered in the records of the United
        States Bankruptcy Court for the Southern District of Ohio.


        IT IS SO ORDERED.



        Dated: April 15, 2021




Form a0ogrfnd
(Rev. 12/19)
                                         United States Bankruptcy Court
                                            Southern District of Ohio
                                              170 North High Street
                                           Columbus, OH 43215−2414


In Re: Charlene M. Mazgaj                                  Case No.: 2:14−bk−51945

                Debtor(s)                                  Chapter: 13
SSN/TAX ID:
     xxx−xx−6974                                           Judge: John E. Hoffman Jr.


                                    ORDER GRANTING
                 APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS (DOC. NO. 52)

  This matter is before the Court on the Application for Payment of Unclaimed Funds filed by Spring Solutions
LLC on March 22, 2021. It appears to the Court that the Application is well taken.
THEREFORE, IT IS HEREBY ORDERED THAT the Clerk of Court shall pay the unclaimed funds in the amount
of $1,940.38 to the order of Spring Solutions LLC at the following address:

                                                    PO Box 334
                                               Glen Burnie MD 21060


   The Clerk will disburse these funds not earlier than 14 days after entry of this order.

IT IS SO ORDERED.
Copies to:

Default List

United States Attorney
303 Marconi Blvd., Suite 200
Columbus, Ohio 43215
